Exhibit 10.15
 
OMNIBUS AGREEMENT EXTENSION
 
This Omnibus Agreement Extension (“Agreement”) is entered into on December 17,
2008, and is by and between EnerVest, Ltd., (f/k/a EnerVest Management Partners,
Ltd.) a Texas limited partnership (“EnerVest”) and EV Energy GP, LP, a Delaware
limited partnership (the “General Partner”).


WHEREAS, the Omnibus Agreement (the “First Omnibus Agreement”), was entered into
on September 29, 2006, by and among EnerVest, EV Management LLC, a Delaware
limited liability company (“EV Management”), the General Partner, EV Energy
Partners, LP, a Delaware limited partnership (the “Partnership”), and EV
Properties, L.P., a Delaware limited partnership (“OLP”). Any capitalized term
not defined herein shall have the meaning set forth therein;


WHEREAS, pursuant to Section 3.3 of the First Omnibus Agreement, EnerVest and
the General Partner determine the amount of general and administrative expenses
that will be properly allocated to the Partnership after December 31, 2008;


WHEREAS, the First Omnibus Agreement automatically renews each year if it is not
terminated by either EnerVest or the General Partner; and


WHEREAS, neither party has terminated the First Omnibus Agreement.


In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, EnerVest and the General Partner
hereby agree as follows:


1.               The First Omnibus Agreement shall continue in effect until
December 31, 2009, subject to termination or automatic renewal on such date as
provided in the First Omnibus Agreement.
 
2.               The Partnership shall pay EnerVest a fee of $625,000 per month,
$7.5 million annually, for the services described in the First Omnibus
Agreement, subject to adjustment as provided in Section 3.3 therein.



--------------------------------------------------------------------------------


Exhibit 10.15
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on, and
effective as of, the date first set forth above.
 
 

  ENERVEST, LTD.            
By:
EnerVest Management GP, L.C.,
its general partner
           
By:
/s/ Mark A. Houser       Mark A. Houser       Executive Vice President and      
Chief Operating Officer             EV ENERGY GP, L.P.            
By:
EV Management, L.L.C.,       a Delaware limited liability company       its
General Partner            
By:
/s/ Mark A. Houser       Mark A. Houser
President and Chief Operating Officer
         

 
 